Citation Nr: 1223851	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This matter was previously before the Board of Veterans' Appeals (Board) in October 2007 on appeal from an October 2002 rating decision of the Nashville RO. In October 2007, the Board denied the claim for service connection for an acquired psychiatric disability. The appellant subsequently appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand (Joint Motion) with the Court. In a January 2009 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion. 

In March 2010 and March 2011, the Board remanded the claim for further medical development in compliance with the Joint Motion. 

The Board finds the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

The July 2011 VA examination does not comply with the Board's March 2011 directives.  The VA examiner was instructed to opine whether the Veteran had bipolar or any other mental disorder related to service to include aggravation of a pre-existing condition. The examiner was also asked to discuss any evidence of record that would bear on the etiology of any current mental disorder.

For VA purposes, a current mental disorder includes any mental disorder that was present at any time during the course of the appeal rather than what is only shown at the time of the examination. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).

Firstly, although the examiner reported that the Veteran had "severe PTSD since his return from Vietnam," the Veteran did not serve in Vietnam, but in Germany. 

Further, although the examiner found that the Veteran had no other mental disorders than PTSD, the Veteran has also been diagnosed on multiple occasions with bipolar disorder. Although the VA examiner addressed PTSD (as noted, on an incorrect factual basis because the Veteran did not serve in Vietnam), he did not address bipolar disorder, which was diagnosed by other medical professionals. Furthermore, there was inadequate discussion of evidence that related to the etiology.

The Veteran's representative asserts that the claim should be granted since the examiner diagnosed PTSD based a stressor involving fear of hostile military or terrorist activity. There is presently no factual allegation which would trigger consideration of this provision. See 38 C.F.R. § 3.304(f)(3) (2011). 

Finally, the RO/AMC was instructed in the September 2005, March 2010, and March 2012 remands to make specific findings as to the provisions relative to aggravation and the presumption of soundness, but the subsequent supplemental statements of the case (SSOCs) in October 2006, September 2010, and March 2011 have repeatedly failed to do so. Thus, a remand is required for lack of compliance. Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran the opportunity to identify or submit any additional evidence or information that is not currently of record to include any VA and non-VA treatment records.  The Veteran must be provided with the necessary authorizations for non-VA treatment records. 

* The RO/AMC must then take appropriate steps to obtain these records, as well as any other pertinent records identified, and associate them with the claims folder. 

* The Veteran must also be advised that with respect to private medical evidence he has the option to obtain the records on his own and submit them to the RO.

* If VA is unsuccessful in obtaining any identified medical records, the Veteran must be informed and provided an opportunity to submit copies of the outstanding medical records.

2.  Once all available medical records have been received, arrange for a VA mental disorders examination (to include PTSD) with the physician who conducted the June 2011 VA examination, if available. 38 C.F.R. § 4.2. If he is not available, afford the Veteran a new VA examination with a qualified mental health care examiner. The purpose of the examination is to determine if any mental disorder diagnosed during the course of the appeal is related to the Veteran's military service. The following considerations will govern the examination:

* The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.

* The examiner MUST BE ADVISED THAT THE VETERAN DID NOT SERVE IN VIETNAM DURING THE VIETNAM WAR, BUT INSTEAD SERVED IN EUROPE.

* After reviewing the claims file and taking into account the history of the Veteran's complaints, the examiner must state whether the Veteran has, OR HAD AT ANY POINT AFTER FILING HIS CLAIM in July 2002, a clinical diagnosis of bipolar disorder, PTSD, or any mental health disorder.

* For each clinically diagnosed acquired psychiatric disorder, the examiner must provide an opinion on whether the diagnosed disorder is the direct result of service or is the result of an in-service aggravation, beyond the natural progression, of any pre-existing condition or conditions.  

* If a diagnosis of PTSD is made, the examiner must state whether the diagnosis is based on an in-service stressor and identify the specific stressor(s).

* The examiner must also discuss in his or her report any evidence of record that bears on the etiology of diagnosed psychiatric disorders.

* The examiner must provide a full statement of the reasoning behind the conclusions reached, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

* If determining in his or her professional medical opinion that an opinion cannot be rendered without resort to speculation, the examiner must so state and explain why.

3.  As directed by the September 2005, March 2010, and March 2011 Board remands, and as noted by the January 2009 Court Order, the RO/AMC MUST, IN READJUDICATING THE CLAIM MAKE SPECIFIC FINDINGS AS TO THE PROVISIONS INVOLVING AGGRAVATION AND THE PRESUMPTION OF SOUNDNESS. 

4. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


